Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/946,540 filed on 06/26/2020.  Claims 1 – 20 were originally filed in the application.  Claims 1 – 20 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 2, change “may reduce” to ––can reduce––.
ABSTRACT, line 2, change “the runtime” to ––a runtime––.
ABSTRACT, line 4, change “a multi-OPC model” to ––the multi-OPC model––.
ABSTRACT, line 5, change “may generate” to ––can generate––.
ABSTRACT, line 5, change “may perform simulation” to ––can perform a simulation––.
ABSTRACT, line 6, change “performing simulation” to ––performing a simulation––.
ABSTRACT, line 8, change “may be reduced” to ––can be reduced––.
ABSTRACT, line 9, change “may be reduced” to ––can be reduced––.

Claim Objections
Claim 1, line 2, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]one[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 3, change “the EPE” to [Symbol font/0x2D][Symbol font/0x2D]the second EPE[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 3, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]one[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 3, before “method” insert [Symbol font/0x2D][Symbol font/0x2D]OPC[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 2, before “method” insert [Symbol font/0x2D][Symbol font/0x2D]OPC[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 1, before “comprising:” insert [Symbol font/0x2D][Symbol font/0x2D]the method[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 2, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]one[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 2, change “-re-target pattern” to [Symbol font/0x2D][Symbol font/0x2D]re-target pattern[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 20 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
An optical proximity correction (OPC) method, comprising: performing an initial simulation by using each one of a first OPC model and a second OPC model on a target pattern; calculating an edge placement error difference (EPE_diff), which is a difference between a first EPE according to the first OPC model and a second EPE according to the second OPC model; generating a re-target pattern by using the EPE_diff; performing a first simulation on the re-target pattern by using the first OPC model; and performing a second simulation on the target pattern by using the second OPC model, wherein the first OPC model has an error tendency of the second OPC model and has a number of kernel functions or a calculation region, which are reduced relative to a number of kernel functions and a calculation region of the second OPC model, respectively as recited in independent Claim 1;
An optical proximity correction (OPC) method, comprising: calibrating a first OPC model; performing an initial simulation on a target pattern by using each one of the first OPC model and a second OPC model; determining whether a contour by the initial simulation exists; calculating an edge placement error difference (EPE_diff), which is a difference between a first EPE according to the first OPC model and a second EPE according to the second OPC model; generating a re-target pattern by using the EPE_diff; performing a first simulation on the re-target pattern by using the first OPC model until a first condition is satisfied; and performing a second simulation on the target pattern by using the second OPC model until a second condition is satisfied; wherein the first OPC model has an error tendency of the second OPC model and has a number of kernel functions or a calculation region, which are reduced relative to a number of kernel functions and a calculation region of the second OPC model, respectively as recited in independent Claim 10;
A method of manufacturing a mask, the method comprising: performing an initial simulation by using each one of a first optical proximity correction (OPC) model and a second OPC model on a target pattern; calculating an edge placement error difference (EPE_diff), which is a difference between a first EPE according to the first OPC model and a second EPE according to the second OPC model; generating a re-target pattern by using the EPE_diff; performing a first simulation on the re-target pattern by using the first OPC model; performing a second simulation on the target pattern by using the second OPC model; obtaining design data of the mask as a result of the second simulation; transferring the design data as mask tape-out (MTO) design data; preparing mask data based on the MTO design data; and performing exposure on a mask substrate based on the mask data, where the first OPC model has an error tendency of the second OPC model and has a number of kernel functions or a calculation region, which are reduced relative to a number of kernel functions and a calculation region of the second OPC model, respectively as recited in independent Claim 16.
       
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851